Title: To Benjamin Franklin from Gustavus Conyngham, 1 December 1779
From: Conyngham, Gustavus
To: Franklin, Benjamin


honourable Sr.
texel Road, Decmbr. 1. 79.
I wrote you last from Amsterdam at that time enformed of my Going to dunkirk but Meetting with Comd. Jones preventted me, and supposing the Alliance will be Ordered home as soon as she may Gett to france, the hurry I was Obligd. to leave england Could not Gett my Account with me. Mr. Diggs was to send it to dunkirk as soon as he Could Get it from plymouth. I hope ere thiss you have A settlement from the Groine(?) of the prizes left in Care of mr. Lagoanere & Co. should be Glad to know the result in that quarter, the two West India men that was Given up by the Court of france the paying the Captors, I must think we have An Undoubted right to be paid for the packett and Brig Joseph, the Brig had a Valuable Cargoe, in Reallity the should for the Confiment, we weare Under I shall acquainte you of the many favours I received Since I became A Captive, 1st. in N-york that Sr. George Collier Orderd irons on my legs with a Centry Mr. Collier Going on An expedition Ordered me to Jaole theare put into the Condemned Room, the first Night A cold plank my bed A stone for A pillow 2d. night Allowed A something to lay on in thiss horrid room was kept for eight days Without the least Morsell of Bread or Any thing but Watter from the keepper of the prison, After many Notes &c as sent to the jaoler at last he made his Appearance, After expostulating of the impropriety of such treatment he told me he had such Orders, but would take it on himselve to relase me in Giving him my Strongest Assurances I should not make my escape, I readly Consentted, it not being in the power of Man to get out of the Condemned room by All Account. Thiss the first instance of the Jaoler’s humanity. A creature After Clinton’s own heart. In the prison of N. york I continued till that tyrant Collier, Returned. A stranger to his Mode of War, would be Certaine he was from Gambia, or that quarter. Then I was told to Get ready to go on board the prison ship, was moved to A sepperate Apartment in the prison; then a pair of criminal irons put on my legs Weight 50 Weight, At the door put into the hangman’s Cart all in forme, as if bound to the Gallows. Put into A boat, & took a long side of the Raisonable, there showed A paper Singed Commd. Jones, to be sent to england in the packett, In those Irons brought to pendinnis Castle; theare not Conttented, decorratted my hands With a new fashioned pair of Ruffels, fitted Verry tite. In this Condition 15 or 16 days; brought to plymouth, & Lodged in the Black-hole for eight days, before they would do me the honoure of Committing me On suspicion of high treason on his Majesty high seas; then put into Mill prison wheare we Committed treason through his earth. Thus Sir I give you An Account of the favours, Insults exceptted. I must Acquainte your excellency that the poor Unfortunate prisoners in plymouth Are in A most distrest Situation, the donation when I left that had been at 6d. per Week. I am affraid should the not be exchangd soon will be Oblidged to enter in their Service the can not live On the Goverment Allowance, I hope to have the favour of A Letter from you I am Sir Your most Obdt. servt
G. Conyngham
 Addressed: to / His Excellency / B. Franklin / Parris
Endorsed: Coningham Dec 1 79
